Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/10/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/11/2021.   
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (WO 2003043402, hereinafter “Bruce”) in view of Johnson et al. (US 20160003766, hereinafter “Johnson”).
Regarding claim 1, Bruce teaches a method for imaging a biospecimen, comprising (a) labeling the biospecimen with a pH-sensitive label to form a labeled biospecimen (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye); causing the pH-sensitive label within the zone to produce an optical signal (page 54, lines 8-24); and (d) detecting the optical signal thereby imaging the labeled biospecimen (page 54, lines 16-17). Bruce teaches nucleic acid probes with the pH-sensitive dye provide switchable labels that allow fluorescent signal of an assay to be turned on and off depending on pH (page 10, lines 21-22).
Bruce fails to teach (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the buffered solution comprises a pH modulating agent; the surface optionally comprises microstructures; the labeled biospecimen is coupled to the surface or to the microstructures; and the microstructures, when 
Johnson teaches a method for imaging a biospecimen comprising (b) submerging a biospecimen and a surface of an electrode in a buffered solution having a pH value (paragraphs [0016]-[0019] teaches electrodes and a biomolecular interface layer in an aqueous solution), wherein the buffered solution comprises a pH modulating agent (paragraphs [0062]-[0066] teaches the aqueous solution comprises a dilute phosphate buffer and an electrochemically active agent); the biospecimen is coupled to the surface (paragraphs [0062]-[0066]); and (c) applying a potential or a current to the electrode (paragraph [0079]), whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the surface of the electrode, thereby causing the pH-sensitive label within the zone to produce an optical signal (paragraph [0079]). Johnson teaches that methods to modulate the pH near electrode surfaces of biosensors allows for modulating biomolecular interactions between a probe biomolecule and a biomolecular analyte of interest (paragraph [0015]). Johnson teaches that the method accurately, reliably, and reproducibly controls the pH of multiple test sites of a biosensor (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce to incorporate the teachings of Johnson to provide the method of submerging the labeled biospecimen and a surface of an electrode in 
Note that in claim 1, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring the microstructures define a volume between the biospecimen and the surface, through which the pH modulating agent diffuses is not accorded patentable weight. Any dependent claims which refer to the microstructures is accorded patentable weight in the manner to which the microstructures are not present.
Regarding claim 2, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While modified Bruce teaches wherein the buffered solution comprises a pH modulating agent (Johnson, paragraphs [0062]-[0066] teaches the aqueous solution comprises a dilute phosphate buffer and an electrochemically active agent), modified Bruce fails to teach wherein the pH modulating agent is a quinone derivative.
Johnson teaches wherein the pH modulating agent is a quinone derivative (paragraphs [0165] and [0258]). Johnson teaches quinones are the most widely studied classes of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teachings of Johnson to have the pH modulating agent as a quinone derivative. Doing so would utilize a known pH modulating agent for pH modulation that would have a reasonable expectation of successfully modulating pH when electrochemically modulated.
Regarding claim 3, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Johnson further teaches wherein the pH modulating agent is of any formula (I)-(XII), wherein R groups are each independently selected from the group consisting of the chemical formulas, wherein M is any metal cation or NH4+, n is an integer from 1 to 109, and y is an integer from 1 to 109 (paragraph [0258] teaches the formulas and chemical formulas of instant claim 3).
Regarding claim 4, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is a fluorescent dye (page 45, line 28 – page 46, line 3).
Regarding claim 5, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is fluorescein (page 77, lines 5-8).
Regarding claim 6, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the optical signal is a fluorescent signal (page 54, lines 16-24).
Regarding claim 7, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Modified Bruce fails to explicitly teach wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the zone adjacent to the surface of the electrode.
Johnson further teaches wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone (paragraphs [0312]-[0320]). Johnson teaches open-loop and close-loop pH control are used to define waveforms to change the pH as required (paragraphs [0312] and [0317]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teachings of Johnson to provide the potential in (c) as defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the zone adjacent to the surface of the electrode. Doing so would utilize known methods of modulating pH by electronic control that would have a reasonable expectation of successfully controlling pH of the zone adjacent to the surface of the electrode for imaging.
Regarding claim 8, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While modified Bruce teaches the biospecimen is coupled to the surface (Johnson, paragraphs [0062]-[0066]), modified Bruce fails to explicitly teach there is a degree of coupling of the biospecimen to the surface without the microstructure (paragraphs [0062]-[0066]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teachings of Johnson to provide the biospecimen having a degree of coupling to the surface. Doing so would allow for the proper imaging of the biospecimen since interaction, which would have a degree of coupling, between the biospecimen and surface is an integral aspect of method.
Note that claim 1 is interpreted as not comprising microstructures, thus further limitations of the microstructures are not interpreted.
Note that in claim 1, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring wherein the coupling between the biospecimen to the microstructures in (b) is at a higher degree than the coupling of the biospecimen to the surface without the microstructure, or wherein the concentration of the pH modulating agent in the volume between the biospecimen and the surface with the microstructures is higher than the concentration of the pH modulating agent in the volume between the biospecimen and the surface without the microstructure is not accorded patentable weight.
Regarding claim 9, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. While Bruce in view of Johnson further teaches the method comprising conducting imaging the biospecimen in an array of controlling and/or imaging modules (Bruce, page 54, line 7 – page 55, line 11), wherein the array of controlling and/or imaging modules is a complementary metal-oxide semiconductor (CMOS) array, an electrode array, or a thin-film transistor (TFT) array (Johnson, paragraph [0015]), Bruce in view of Johnson fails to teach each module comprising an independent cycle of performing (a)-(d). 
Johnson teaches the conditions of a multisite array of test sites of a biosensor can be varied independently (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to further incorporate the teaching of Johnson to provide each module comprising an independent cycle of performing (a)-(d). Doing so would allow for independent control of test sites that would have a reasonable expectation of successfully performing multiple tests or imaging simultaneously to improve efficiency and flexibility of the method.
Regarding claim 10, Bruce in view of Johnson teaches all of the elements of the current invention as stated above. Bruce teaches wherein the biospecimen is a DNA or RNA (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce in view of Johnson and Chen et al. (US 20120115236, hereinafter “Chen”).
Regarding claim 11, Bruce teaches a method for imaging a biospecimen, comprising (a) labeling the biospecimen with a pH-sensitive label to form a labeled biospecimen (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye); causing the pH-sensitive label within the zone to produce an optical signal (page 54, lines 8-24); and (d) detecting the optical signal thereby imaging the labeled biospecimen (page 54, lines 16-17). Bruce teaches nucleic acid probes with the pH-sensitive dye provide switchable labels that allow fluorescent signal of an assay to be turned on and off depending on pH (page 10, lines 21-22).
Bruce fails to teach (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the surface comprises a coating; the coating comprises a pH modulating agent; the coating optionally comprises microstructures; the buffered solution optionally comprises the pH modulating agent; the labeled biospecimen is coupled to the coating or to the microstructures; and the microstructures, when present, define a volume between the biospecimen and the surface, through which the pH modulating agent in the buffered solution, when present, diffuses, (c) applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the coating, thereby causing the pH-sensitive label within the zone to produce an optical signal.
Johnson teaches a method for imaging a biospecimen comprising (b) submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value (paragraphs [0016]-[0019] teaches electrodes and a biomolecular interface layer in an aqueous solution); the buffered solution comprises the pH modulating agent (paragraphs [0062]-[0066] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce to incorporate the teachings of Johnson to provide the method of submerging the labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, the buffered solution comprises the pH modulating agent and applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the coating, thereby causing the pH-sensitive label within the zone to produce an optical signal. Doing so would allow for modulating pH near electrode surfaces that allows for modulating biomolecular interactions between pH-sensitive dye and a biospecimen of interest as taught by Johnson that would have a reasonable expectation of accurately, reliably, and reproducibly control pH of an area of interest when imaging a biospecimen.

Chen teaches a system and method of indirectly modifying an environmental condition at test sites (abstract) comprising a biosensor system including a hydrogel coating (paragraphs [0034]-[0036]). Chen teaches the hydrogel coating is bonded to a test site to release a chemical factor when electrically stimulated (paragraph [0036]), wherein the chemical factor is a pH modulating agent that can modulate the pH at each site (paragraphs [0035]-[0036]). Chen teaches the hydrogel coating can be included in a bulk solution that includes a sample (paragraph [0054]). Chen teaches that controlling test conditions by electrically influencing biochemical reactions, while promising, has proven problematic to researchers (paragraph [0015]). For example, while influencing test conditions locally at different sites of the platform can increase the specificity of the tests or increase the dynamic range of the assay, most of the electrical potential is dissipated at the electric double layer formed over the electrode surface. Therefore, the electrical influence has a limited range of effectiveness (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson to incorporate the teachings of Chen to provide the surface comprises a coating; the coating comprises a pH modulating agent and the labeled biospecimen is coupled to the coating. Doing so would further improve the control of biochemical reactions for imaging and improve the range of effectiveness of electrical influence as taught by Chen.

Regarding claim 12, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce teaches wherein the chemical factor is a pH modulating agent that can modulate the pH at each site (paragraphs [0035]-[0036]), modified Bruce fails to teach wherein the pH modulating agent is a quinone derivative.
Johnson teaches wherein the pH modulating agent is a quinone derivative (paragraphs [0165] and [0258]). Johnson teaches quinones are the most widely studied classes of electrochemically active molecules (paragraph [0010]) that is successfully used for electrochemical pH modulation in biological buffers (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and in further view of Chen to further incorporate the teachings of Johnson to have the pH modulating agent as a quinone derivative. Doing so would utilize a known pH modulating agent for pH modulation that would have a reasonable expectation of successfully modulating pH when electrochemically modulated.
Regarding claim 13, modified Bruce teaches all of the elements of the current invention as stated above. Johnson further teaches wherein the pH modulating agent is of any formula 9, and y is an integer from 1 to 109 (paragraph [0258] teaches the formulas and chemical formulas of instant claim 3).
Regarding claim 14, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is a fluorescent dye (page 45, line 28 – page 46, line 3).
Regarding claim 15, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the pH sensitive label is fluorescein (page 77, lines 5-8).
Regarding claim 16, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein the coating comprises a polymer (paragraph [0036], “hydrogel”) and the pH modulating agent is integrated in the polymer (paragraph [0036], “chemical factor loaded”). 
While modified Bruce fails to explicitly teach wherein the pH modulating agent is integrated in the polymer as a part of a backbone of the polymer or as a side chain of the polymer, it would have been obvious to one of ordinary skill in the art to modify Bruce in view of Johnson and in further view of Chen to have the pH modulating agent integrated into the polymer as part of a backbone of the polymer or as a side chain of the polymer. Doing so would utilize well known methods of loading hydrogels, which would have a reasonable expectation of successfully retaining the pH modulating agent until released based on a stimulation.  
Regarding claim 17, modified Bruce teaches all of the elements of the current invention as stated above. Modified Bruce fails to explicitly teach wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the zone adjacent to the coating.
Johnson further teaches wherein the potential in (c) is defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the pH modulated zone (paragraphs [0312]-[0320]). Johnson teaches open-loop and close-loop pH control are used to define waveforms to change the pH as required (paragraphs [0312] and [0317]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and further in view of Chen to further incorporate the teachings of Johnson to provide the potential in (c) as defined by a waveform capable of being modulated based on open-loop and/or closed-loop control scheme to change the size of the zone adjacent to the coating. Doing so would utilize known methods of modulating pH by electronic control that would have a reasonable expectation of successfully controlling pH of the zone adjacent to the surface of the electrode for imaging.
Regarding claim 18, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce teaches the biospecimen is coupled to the coating (Johnson, paragraphs [0062]-[0066]), modified Bruce fails to explicitly teach there is a degree of coupling of the biospecimen to the surface without the microstructure (paragraphs [0062]-[0066]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and further in view of Chen to further incorporate the teachings of Johnson to provide the biospecimen having a degree of coupling to the coating. Doing so would allow for the proper imaging of the biospecimen since interaction, which would have a degree of coupling, between the biospecimen and coating is an integral aspect of method.
Note that in claim 11, the limitation of “the surface optionally comprises microstructures” is being interpreted as the microstructures not being required due to the optional statement. Therefore, the limitations requiring wherein the coupling of the biospecimen to the coating with the microstructure in (b) is at a higher degree than the coupling of the biospecimen to the coating without the microstructure, or wherein the concentration of the pH modulating agent in the volume between the biospecimen and the surface with the microstructures is higher than the concentration of the pH modulating agent in the volume between the biospecimen and the surface without the microstructure is not accorded patentable weight.
Regarding claim 19, modified Bruce teaches all of the elements of the current invention as stated above. While modified Bruce further teaches the method comprising conducting 
Johnson teaches the conditions of a multisite array of test sites of a biosensor can be varied independently (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bruce in view of Johnson and further in view of Chen to further incorporate the teaching of Johnson to provide each module comprising an independent cycle of performing (a)-(d). Doing so would allow for independent control of test sites that would have a reasonable expectation of successfully performing multiple tests or imaging simultaneously to improve efficiency and flexibility of the method.
Regarding claim 20, modified Bruce teaches all of the elements of the current invention as stated above. Bruce further teaches wherein biospecimen is a DNA or RNA (page 9, lines 14-16 and page 10, lines 21-22 teaches labeling nucleic acids with a pH-sensitive dye).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument, regarding claims 1 and 11, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Bruce et al. (WO 2003043402, hereinafter “Bruce”) teaches labeling a biospecimen with a pH-sensitive label (page 10, lines 19-22 teach nucleic acid probes comprised of covalently attached pH-sensitive dye) wherein common techniques to detect and measure nucleic acid analytes involve nucleic acid probes detecting analyte either free in solution or immobilized on a solid substrate (page 2, lines 1-14). Bruce teaches nucleic acid probes with the pH-sensitive dye provide switchable labels that allow fluorescent signal of an assay to be turned on and off depending on pH (page 10, lines 21-22).
Johnson et al. (US 20160003766, hereinafter “Johnson”) teaches a method for imaging a biospecimen comprising (b) submerging a biospecimen and a surface of an electrode in a buffered solution having a pH value (paragraphs [0016]-[0019] teaches electrodes and a biomolecular interface layer in an aqueous solution), wherein the buffered solution comprises a pH modulating agent (paragraphs [0062]-[0066] teaches the aqueous solution comprises a dilute phosphate buffer and an electrochemically active agent); the biospecimen is coupled to the surface (paragraphs [0062]-[0066], “immobilized probe”); and (c) applying a potential or a current to the electrode (paragraph [0079]), whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the surface of the electrode, thereby causing the can be nucleic acid probes (paragraph [0149]), which are used to analyze nucleic acids (paragraphs [0150]-[0151]). Johnson also teaches pH sensitive fluorescent protein and one or more probes immobilized to a surface (paragraphs [0053]-[0059]).
A person of ordinary skill would be motivated to combine Bruce and Johnson to arrive at the claimed method with reasonable expectation of success. Specifically, a person of ordinary skill would be motivated to provide the method of submerging Bruce’s labeled biospecimen and a surface of an electrode in a buffered solution having a pH value, wherein the buffered solution comprises a pH modulating agent; the labeled biospecimen is coupled to the surface; and applying a potential or a current to the electrode, whereupon the pH modulating agent causes a change in the pH value in a zone adjacent to the surface of the electrode, thereby causing the pH-sensitive label within the zone to produce an optical signal. Doing so would allow for modulating pH near electrode surfaces that allows for modulating biomolecular interactions between pH-sensitive dye and a biospecimen of interest as taught by Johnson that would have a reasonable expectation of accurately, reliably, and reproducibly control pH of an area of interest when imaging a biospecimen.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798      
                                                                                                                                                                                                  /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797